COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-174-CR


GAREK DON GRIFFITH                                                     APPELLANT

                                           V.

THE STATE OF TEXAS                                                           STATE

                                        ----------

            FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------
      W e have considered “Appellant's Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 3, 2010



      1
           See Tex. R. App. P. 47.4.